Conviction for possessing intoxicating liquor for purposes of sale; punishment, one year in the penitentiary.
Appellant's motion for new trial was overruled and he was sentenced on December 19, 1929, and he was then given eighty days *Page 161 
in which to file statement of facts and bills of exception. On the same day the court signed and had filed an order granting appellant "ninety days after the day of adjournment" in which to file a statement of facts. The trial term of the court below adjourned on January 4, 1930, some sixteen days after the overruling of appellant's motion for new trial. Art. 760, C. C. P. specifically provides that a statement of facts in a felony case shall be considered as having been filed within the time allowed by law, if filed within ninety days from the date the notice of appeal is given. We know of no authority holding that the trial court may make any order granting to the accused a longer period for filing statement of facts and bills of exception, than ninety days after the date of the giving of notice of appeal. The order of the court above referred to attempting to fix a ninety-day period after the adjournment of court, would be an effort on the part of the court below to grant the accused one hundred and six days after the date of the giving of notice of appeal in which to file his statement of facts. The court had no power to make such an order. Both the statement of facts and bills of exception in this case were filed more than ninety days after the date of the notice of appeal, and we have no power under the statute to consider either of them. The indictment, the charge of the court, the judgment and sentence are in conformity with law.
No error appearing, the judgment will be affirmed.
Affirmed.
HAWKINS, J., absent.